COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-06-419-CV
 
IN RE DOROTHEA E.H.
LASTER                                                RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and motion for temporary relief and is of the
opinion that relief should be denied. 
Accordingly, relator=s
petition for writ of mandamus and motion for temporary relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL B: 
MCCOY, LIVINGSTON, and GARDNER, JJ.
 
DELIVERED: 
November 28, 2006




    [1]See
Tex. R. App. P. 47.4.